DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fred Zollinger on October 25, 2021.
The application has been amended as follows: 
Amend claim 14 as follows: A shell egg pasteurizer system comprising:
	a water bath having a floor, two side walls and two end walls;
	a drain for the water bath, wherein the floor of the water bath inclines downward towards the drain in the vicinity of the drain;
	a tank recirculation outlet connected to the water bath or the drain;
	a plurality of heating coils located in the water bath, wherein the heating coils are configured to heat liquid in the water bath to a pasteurizing temperature during pasteurization of shell eggs;
	a plurality of empty egg carriers set in the water bath above the heating coils;
	

	a blower that supplies pressurized air to the perturbation elements, wherein the perturbation elements are configured to discharge pressurized air upwards towards egg carriers during pasteurization of shell eggs;
	
	a hood spanning over at least a portion of an open top of the water bath; and
	sprayers mounted to the hood to clean or rinse at least a portion of walls of the water bath and [[any]] the empty egg carriers located in the water bath, wherein a pump connects the tank recirculation outlet to the sprayers.  
Amend claim 15 as follows: A system as recited in claim 14, wherein the pump is an electronically controlled pump that pumps water from the tank recirculation outlet to the sprayers mounted to the hood, and wherein the system further comprises:
	
	an electronically controlled drain valve;
	an electronically controlled water fill valve; and
	 wherein the drain, the electronically controlled pump, and the electronically controlled water fill valve are configured to wash the water bath and [[any]] the empty carriers set in the water bath[[,]] and to fill the water bath with liquid to [[the]] a height
Amend claim 16 as follows: A system as recited in claim 14, wherein the system is configured to feed metered amounts of cleaning agents into the water bath in an automated manner.  
Amend claim 17 as follows: A system as recited in claim 14, wherein the system is configured to monitor a concentration of hydrogen peroxide in the water bath as the pasteurizer operates, and wherein the system is configured to add hydrogen peroxide to the water bath in order to maintain [[the]] a water bath concentration of hydrogen peroxide between 250 ppm and 350 ppm.  
Amend claim 18 as follows: A system as recited in claim 14 wherein [[the]] a discharged spray pattern of liquid ejected from the sprayers overlaps with a first height of the water bath, wherein the first height is a height of water in the water bath during pasteurization of shell eggs.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claim 14, the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
October 27, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714